Citation Nr: 1509788	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-19 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES
	
1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1950 to November 1951.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.  
 
The Veteran requested a hearing before the Board in his July 2011 Substantive Appeal (VA Form 9).  He was scheduled for a July 2014 Travel Board hearing; however, the Veteran did not appear for that hearing.  As there have been no further requests for a hearing, the Board deems this hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic hearing loss disability was not shown in service or for many decades thereafter, and the most probative evidence fails to link the current disorder to service.  

2.  A chronic tinnitus disability was not shown in service or for many decades thereafter, and the most probative evidence fails to link the current disorder to service.  

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in an April 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

In September 2014, this appeal was remanded by the Board to obtain March 1997 and May 1998 records from the Houston VA medical center, and an opinion from the VA examiner who performed the August 2010 examination and provided the August 2010 addendum opinion to (a) comment on whether the audiometric configuration shown on the 2010 examination is consistent with military noise exposure and (b) indicate whether the 2010 opinion is changed in light of the Veteran's additional contention that, while he did state he was around loud noises at the railroad, he worked in the switching station where the loudest sound was a whistle far from the Veteran and his statement that he was not around a lot of noise when he worked for the railroad because his position kept him inside where he was buffered from the loud noise.

The requested medical records have been associated with the Veteran's claims file.  The VA examiner responded that he is unable to provide the requested opinions without examining the Veteran; accordingly, the Veteran was scheduled for a VA examination.  The RO was informed by the Central Texas VA Medical Center that the Veteran failed to report for the examination scheduled in January 2015.  Therefore, the examiner was precluded from providing the opinions requested by the Board.  As the Veteran did not provide a statement concerning why he failed to report for his examination, the RO determined the Veteran failed to report for his examination without good cause.  The RO readjudicated the claims based on the current evidence of record and issued a Supplemental Statement of the Case (SSOC) in February 2015 that continued to deny service connection for bilateral hearing loss and tinnitus. 

The Board notes that the RO mailed the SSOC to the Veteran's last known address.  In February 2015, the Veteran's representative submitted a statement requesting that the Veteran's claim be forwarded to the Board immediately and stating that the Veteran has no further evidence to present.  At no time has the Veteran or his representative contended that the Veteran failed to receive notice of his VA examination or otherwise had good cause for failing to attend his examination.  As such, the Board finds that there has been substantial compliance with the instructions contained in its September 2014 remand pertaining to the issues on appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105-06 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.

II.  ENTITLEMENT TO SERVICE CONNECTION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims for service connection and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).



A.  Laws and Regulations Applying Generally to Service Connection

The Veteran contends his hearing loss and tinnitus are due to acoustic trauma from his duties as an artillery loader.  See July 2009 VA Form 21-4138.  The Veteran's DD 214 lists his military occupational specialty as that of Proof Technician Small Arms; therefore, it is substantiated that the Veteran was exposed to loud noise in service.

While training on big guns, the Veteran states he was loading ammunition and his ears started to bleed.  He states further that he was seen by Dr. B. at the camp sick bay and was told both eardrums had holes in them.  The Veteran contends that from that time forward he has had constant ringing in both ears and severe hearing loss.  See July 2009 VA Form 21-4138.  The Veteran also states that, during training in Nevada, another soldier threw an 11-pound block of TNT that fell beside the Veteran.  The Veteran remembers not being able to hear for a week or so and that it was awhile before he could get his ears examined.  He recalls being told his eardrum had a hole in it.  See May 2010 VA Form 21-4138.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 
 
Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including sensorineural hearing loss and tinnitus, if such are shown to have been manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014).  Even if a chronic disease cannot be shown to have been manifested to a compensable degree within one year of separation from service, service connection still may be established based on a continuity of symptomatology from the time of manifestation.  38 C.F.R. § 3.303(b) (2014); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a)).  

B.  Bilateral Hearing Loss

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his or her claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385. . . .  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service treatment records show normal whispered voice tests of 15/15 in both ears at the Veteran's August 1950 induction examination and November 1951 separation examination.  There are no complaints, treatment, or diagnosis documented in the service treatment records pertaining to ear problems, eardrum perforations, or hearing loss.

A March 1997 VA audiological assessment consult shows normal to severe sensorineural hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear.  A May 1998 VA audiological evaluation reveals a diagnosis in the right ear of normal hearing in the frequencies through 2000 Hertz, with mild to moderately-severe sensorineural hearing loss in the frequencies from 3000 to 8000 Hertz.  The left ear was diagnosed with mild to moderately-severe sensorineural hearing loss across all test frequencies.  Tympanograms for both ears were normal.  Acoustic reflexes could not be elevated due to loss of hermetic seal caused by excessive hair and dry, flaky skin in the ear canal.  

VA treatment records from July 1999 to June 2000 reveal the Veteran was complaining of chronic brown drainage from his left ear due to an old injury/surgery.  He reported being told by his primary care physician that the drainage is helpful to keep the Veteran from having headaches.  The eardrum was not found to have perforated.  

 A July 2006 entry in the Veteran's VA medical record states the Veteran "complained of hearing loss since military service and severe, constant, ringing tinnitus since 2004. "  The Veteran reported that he worked for the railroad as a "break man" and did not use ear protection.  Testing revealed the Veteran had moderate to severe sensorineural hearing loss bilaterally.  He was referred for hearing aids.  

The Veteran was afforded a VA examination in August 2010.  In addition to in-service noise exposure, the examiner noted civilian noise exposure in the Veteran's work on the railroad for 42 years.  The Veteran's audiometric testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
80
90
LEFT
55
60
70
75
80

The Veteran's Maryland CNC Test scores were 78 percent for the right ear and 60 percent for the left ear. 

The Veteran has a current bilateral hearing loss disability under 38 C.F.R. § 3.385.  The examiner did not have the Veteran's claims file available for review, but noted that comments on the Compensation and Pension Exam Inquiry indicated the Veteran's hearing was within normal limits on his entrance and separation examinations via the whispered voice test.  The examiner stated that, without military audiometric records to review, it cannot be determined without resorting to speculation as to whether the Veteran's hearing loss and tinnitus began during military service.  The examiner continued that the etiology of the hearing loss and tinnitus is further compounded by the Veteran's exposure to hazardous noise without hearing protection at his railroad job for 42 years after his military service.

In August 2010, the examiner reviewed the Veteran's entire claims file and provided an addendum opinion.  After that review, the examiner found the Veteran's hearing was within normal limits at induction and separation; therefore, the original opinion remained unchanged.

Subsequent to the September 2010 rating decision, the Veteran clarified that, while he did state he was around loud noises at the railroad, he worked in the switching station where the loudest sound was a whistle far from the Veteran.  See October 2010 VA Form 21-4138.  The Veteran stated further that he was not around a lot of noise when he worked for the railroad, and that his position kept him inside where he was buffered from the loud noise.  See July 2011 VA Form 9.  

In the present case, the Veteran's exposure to in-service noise is substantiated.  In addition, there is no dispute that the Veteran has a current bilateral hearing loss, as VA defines it.  The July 2010 audiometric examination report clearly reflects, among other things, that the Veteran's auditory thresholds are greater than 40 decibels at 2000, 3000, and 4000 Hertz bilaterally.

Turning to the question of whether there was an in-service incurrence of hearing loss, the most probative evidence indicates that the Veteran's hearing loss did not have its onset in service or within one year of his discharge from service, and is not otherwise etiologically related to in-service noise exposure.   Indeed, the evidence contemporaneous to service shows that the Veteran did not have a hearing impairment in service.  In addition, the Veteran has not presented any credible evidence that he sought treatment for or was diagnosed with hearing loss prior to March 1997, more than 45 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  This 45-year gap without treatment tends to render any theory of entitlement based on continuity of symptomatology not credible.  

Finally, the record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the Veteran's hearing loss to his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges that the VA examiner stated that, without military audiometric records to review, it cannot be determined without resorting to speculation as to whether the Veteran's hearing loss and tinnitus began during military service.  In Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the court held that an examination is not inadequate merely because the examiner states that he or she cannot reach a conclusion without resort to speculation.  The court stated that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  Id.  The court concluded that while VA has a duty to assist the claimant by obtaining all relevant information that may reasonably be obtained, that duty does not extend to requiring a VA examiner to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Id. at 390-91.  In the present case, the VA examiner explained that he cannot reach a conclusion without resort to speculation because of a lack of military audiometric records, which cannot now be obtained.  The Board finds that the VA examiner has rendered a "legitimate inconclusive opinion."  Id. at 391. Consequently, the opinion provides neither positive nor negative support for service connection.  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008); Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection and is, therefore, not probative evidence).  In addition, the Veteran was afforded a second VA examination that may have provided additional favorable evidence; however, the Veteran did not avail himself of that opportunity.  Consequently, there is no medical opinion evidence linking the Veteran's hearing loss to service.  

The Board acknowledges that the Veteran has asserted that he has experienced ongoing hearing loss since service.  The Board finds that the Veteran is competent to report observable symptoms, such as his own ability to hear.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issue in this case, i.e., whether the Veteran's hearing loss constituted a chronic disability that manifested during or within one year of November 1951 or is otherwise etiologically related to service, is a question that falls outside the realm of common knowledge of a lay person, as it involves a complex medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship that requires medical testing to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Indeed, while the Veteran currently contends that he did not have noise exposure while working for the railroad, this report is inconsistent with his earlier statement made in 2006 that when he worked for the railroad as a "breakman," he did not use ear protection.  Thus, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's hearing loss thereby requiring medical expertise to address.  Consequently, the Veteran is not competent to diagnose the onset of his hearing loss.  

In the absence of competent and credible medical opinion evidence relating the Veteran's hearing loss to service, the Board finds that the evidence is not in equipoise and, instead, the weight of the evidence supports a finding that the Veteran's hearing loss did not have its onset in service or within one year of his discharge, and is not otherwise related to in-service noise exposure.  As the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, the benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

C.  Tinnitus

The Veteran also asserts that his exposure to loud noise while in service has caused the claimed tinnitus.  As stated above, the Board finds the occurrence of in-service noise exposure is established, as the Veteran's service personnel records document that he was an artillery loader.  However, as explained in more detail below, the Board finds that, considering the collective evidence of record in light of the governing legal authority, the claim for service connection for tinnitus must be denied.

Service treatment records are negative for complaints or treatment regarding any tinnitus.  There also is no record evidence of complaints or treatment regarding tinnitus within one year of the Veteran's discharge from service.  
   
At his August 2010 VA examination, the Veteran reported experiencing a constant, ringing-type tinnitus since his active duty service.  The Board acknowledges that a lay person is competent to report tinnitus "because ringing in the ears is capable of lay observation."  Charles, 16 Vet. App. at 374; see Layno v. Brown, 6 Vet. App. 465, 470 (1994) (stating that a "lay witness may testify as to his or her observations of the features or symptoms that a claimant exhibited").  However, the Board does not find the Veteran's current assertions as to experiencing tinnitus since service persuasive.  

There is no complaint of tinnitus documented in the Veteran's March 1997 or May 1998 audiological evaluations.  The presence of tinnitus is the type of fact that ordinarily would be recorded at an audiological evaluation.  Moreover, the Board notes that the May 1998 evaluation took two hours and fifteen minutes to complete; yet, the Veteran did not state at any time during this extended evaluation that he was experiencing tinnitus.  The Board finds it reasonable to infer from the absence of a complaint during this extended evaluation session that the Veteran was not experiencing tinnitus at that time.

A June 2000 VA treatment record reveals that tinnitus was included on the Veteran's problem list; although, there is no indication of why tinnitus suddenly appeared on the list.  A July 2006 VA record shows that the Veteran reported constant, ringing tinnitus since 2004.  The Veteran's current assertion of experiencing tinnitus since service is inconsistent with his medical records and earlier statement that his tinnitus did not begin until 2004, thereby rendering any contention that symptoms of tinnitus have been continuous ever since service unreliable and therefore not credible.  Moreover, the Board finds the Veteran's statement made during the course of treatment in 2006 that his tinnitus did not begin until 2004 to be persuasive evidence that the Veteran was not experiencing tinnitus since service.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992) ("statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness.").   Thus, the first record evidence of any complaint of tinnitus does not appear until almost 50 years after service and so any theory of entitlement based on continuity of symptomatology is not credible.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The probative evidence demonstrates that there was a substantial gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his tinnitus.  In such a circumstance, other potential causes of his tinnitus must be considered.  Significantly, determining the precise etiology of the Veteran's tinnitus is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's tinnitus. The facts are complex enough that the Veteran's intuition about the cause of his tinnitus is not sufficient to establish service connection. Rather, medical opinion evidence is necessary.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").

The record is again devoid of a positive nexus medical opinion connecting the Veteran's tinnitus to his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For the reasons discussed above in connection with the Veteran's claim for hearing loss, the Board finds that the VA examination is not inadequate because he states that he cannot reach a conclusion without resorting to speculation as to whether the Veteran's tinnitus began during military service.  Consequently, there is no competent and credible medical opinion evidence linking the Veteran's tinnitus to service. 

As such, the Board finds that the evidence is not in equipoise and, instead, the weight of the evidence supports a finding that the Veteran's tinnitus did not have its onset in service or within one year of his discharge, and is not otherwise related to in-service noise exposure.  For the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for tinnitus and it must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


